United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
MINNEAPOLIS VETERANS MEDICAL
CENTER, Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-906
Issued: September 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2013 appellant filed a timely appeal of the February 20, 2013 Office of
Workers’ Compensation Programs’ (OWCP) nonmerit decision denying her request for
reconsideration.1 Because more than 180 days elapsed from the last merit decision dated
December 14, 2011 to the filing of this appeal, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board does not have jurisdiction over the merits of this case.2

1

Appellant submitted additional evidence with her appeal. The Board’s jurisdiction is limited to reviewing the
evidence that was before OWCP at the time of its final decision. Therefore, this additional evidence cannot be
considered by the Board. 20 C.F.R. § 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5
ECAB 35, 36 n.2 (1952). Appellant may submit this or new evidence to OWCP, together with a formal request for
reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).
2

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 8, 2005 appellant, then a 48-year-old part-time food service worker, filed a
traumatic injury claim alleging that on July 28, 2005 she stepped down from a curb in the
parking lot into a small hole and twisted her right ankle. OWCP accepted the claim for right
ankle sprain and lumbar sprain. Following her injury, appellant returned to work in a restricted
duty capacity for one to three hours a day on October 28, 2005 and increased to working four
hours a day in a restricted duty capacity around March 23, 2006. Appellant stopped working on
December 4, 2006 and opted for disability retirement effective September 14, 2007.
Appellant submitted a request for a schedule award. By decision dated October 28, 2010,
OWCP awarded nine percent permanent impairment of loss of use of the right lower extremity.
By decision dated January 26 and May 23, 2011, it denied modification of its schedule award
decision.
By decision dated December 14, 2011, OWCP modified the October 28, 2010 decision to
reflect an additional four percent impairment to the right lower extremity, for a total schedule
award of 13 percent. The additional evidence upon which appellant’s schedule award was
recalculated included reports from Dr. Taryn Lambrecht, a Board-certified internist, dated
October 22, 2010, May 5 and September 29, 2011.
On May 1, 2012 appellant requested reconsideration. She submitted an undated personal
statement, wherein she essentially chronicled her feelings, symptoms and daily struggles since
her work injury, and a copy of Dr. Lambrecht’s September 29, 2011 report, previously of record.
By decision dated February 20, 2013, OWCP denied appellant’s request for
reconsideration, finding that the evidence submitted was insufficient to warrant merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 Section 10.608(b) provides
3

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

2

that, when an application for review of the merits of a claim does not meet at least one of the
three requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.6
In support of a request for reconsideration, appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.7 She need only submit
relevant, pertinent evidence not previously considered by OWCP.8 When reviewing an OWCP
decision denying a merit review, the function of the Board is to determine whether OWCP
properly applied the standards set forth at section 10.606(b)(2) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.9
ANALYSIS
OWCP issued a December 14, 2011 decision granting appellant’s claim for an increased
schedule award of 13 percent. As noted above, the Board does not have jurisdiction over the
December 14, 2011 decision. The issue presented on appeal is whether appellant’s May 1, 2012
reconsideration request met any of the conditions of 20 C.F.R. § 10.606(b)(2), requiring OWCP
to reopen the case for further review of the merits.
Appellant did not submit any new or relevant evidence in support of her May 1, 2012
reconsideration request, nor did she show that OWCP erroneously applied or interpreted a
specific point of law. In her personal statement, she described the effects of the work injury on
her life but she did not argue that OWCP erroneously applied or interpreted a specific point of
law; nor did she advance a relevant legal argument not previously considered by OWCP.
Appellant also provided a duplicative copy of Dr. Lambrecht’s September 29, 2011
report, which was previously of record and considered by OWCP in their December 14, 2011
decision. The submission of evidence which repeats or duplicates evidence that is already in the
case record does not constitute a basis for reopening a case for merit review.10
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advance a relevant legal argument not previously considered by OWCP,
or submit relevant and pertinent evidence not previously considered. Therefore, OWCP properly
denied her request for reconsideration.

6

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

7

Helen E. Tschantz, 39 ECAB 1382 (1988).

8

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

9

Annette Louise, 54 ECAB 783 (2003).

10

Khambandith Vorapanya, 50 ECAB 490 (1999); John Polito, 50 ECAB 347 (1999); David J. McDonald, 50
ECAB 185 (1998).

3

On appeal, appellant expressed her disagreement with the schedule award amount. The
underlying issue in a schedule award claim is medical in nature and the medical evidence
submitted was duplicative in nature and insufficient to warrant merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the February 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 17, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

